UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7092



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DAVID L. HODGE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (3:94-cr-00036-H-2)


Submitted:   September 16, 2008         Decided:   September 24, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Hodge, Jr., Appellant Pro Se.    Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David L. Hodge, Jr., appeals the district court’s order

denying his motion for modification of sentence.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      United States v.

Hodge, No. 3:94-cr-00036-H-2 (E.D.N.C. June 19, 2008). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                2